           Case 1:19-cv-01749-JLT Document 16 Filed 08/27/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   AE CHOUANMASAY,                  )                   Case No.: 1:19-cv-1749 JLT
                                      )
12            Plaintiff,              )                   ORDER DIRECTING THE CLERK TO CLOSE
                                      )                   THE ACTION
13       v.                           )
                                      )                   (Doc. 15)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On August 26, 2020, the parties filed a stipulation indicating all parties agreed that the above-

18   captioned action is dismissed in its entirety, with prejudice. (Doc. 15) Pursuant to Fed.R.Civ.P.

19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of

20   dismissal signed by all parties who have appeared.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

21   Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the

22   Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     August 26, 2020                               /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
